WALDEN, J.
(concurring, in part and dissenting, in part).
I respectfully dissent from that portion of the majority opinion which approves the trial court action in voiding the jury verdict which had been returned in favor of the defendants, Mary Ann Lowe and Robert N. Lowe. My review of the record convinces me that the jury’s verdict in this instance was free from legal error and was supported by substantial competent evidence. This was a rather classic jury question case, which view is wholeheartedly conceded by the plaintiff in his brief and attested by the fact that he did not move for a directed verdict on the issue of liability. Thus, I feel that the trial court abused its discretion when it set the verdict aside upon the basis of its unsupported and non-specific conclusion that the verdict was contrary to the manifest weight of the evidence and law. North Dade Imported Motors v. Brundage Motors, Fla.App.1969, 221 So.2d 170.
I concur that the defendants, Roberta K. Ingram and Raymond J. Ingram, were entitled to a new trial.